                                       UNITED STATES DISTRJCT COURT
                                         DISTRJCT OF CONNECTICUT
                                                                                                                 ., n
                                                                                                                 r:
                                                                                                .,...,,., r'
                                                                                                  ,, .., f E       .    :,



UNITED STATES                                                        JUDGMENT
                                                                                      : -.·.'           . ~·:;     \ ~n:     r::: Lt
V,                                                                   CASE NO. 3:13-cr.:00224-RNC~i' -                        v

                                                                     USM: 22327-01 S t.,           . ; ;c- C:OURT
JOSEPH EDWARD W AESCHE, IV                                                                  f·' . . . ;-r_,,· 7 CT
                                                                     Government's Counsel:
                                                                     David E. Novick
                                                                     Neeraj Patel
                                                                     Assistant United States Attorney
                                                                     157 Church Street, 23 rd Floor
                                                                     New Haven CT 06510

                                                                     Defendant's Counsel:
                                                                     James K. Filan, Jr.
                                                                     Filan LLC
                                                                     315 Post Road West
                                                                     Westport CT 06880

The defendant pleaded guilty to Count One of the Information. Accordingly, the defendant is adjudicated guilty
of the following offense:
       Title & Section                Nature of Offense            Offense Concluded                             Count
       18 U.S.C. § 371                    Conspiracy                 December 2013                                One


The following sentence is imposed pursuant to the Sentencing Reform Act of 1984.

PROBATION

The defendant is sentenced to a term of probation of two years subject to the mandatory and standard conditions
set forth below. In addition, the following special conditions are imposed:

     1. The defendant will pay restitution to Penn Mutual in the total amount of $569,327.27, in accordance
        with a payment schedule that will be established by the Court based on information to be provided by
        the parties.

     2. The defendant will provide the United States Probation Office with access to any requested financial
        information and authorize third parties to release financial information to the United States Probation
        Office. The Probation Office may share financial information with the United States Attorney's Office.

     3. The defendant will not maintain a credit card account for personal use without the prior approval of the
        United States Probation Office and, if such approval is given, he will not incur any credit card charge of
        a personal nature in excess of $500 without prior approval of the United States Probation Office. The
        defendant will not open any other line of credit without the approval of the Probation Office; and the
        defendant will not be added as a secondary cardholder on another's line of credit.
Page 2 of 4




MONETARY PENALTIES

The defendant will pay a special assessment of $100.

The defendant will pay restitution in the total amount of $569,327.27. Interest is waived.

It is further ordered that the defendant will notify the United States Attorney for this District within 30 days of
any change of name, residence or mailing address until the restitution and special assessment imposed by this
judgment are paid.


                                                                  DATE: 7/9/2019
                                                                  Date of Imposition of Sentence


                                                                    /s/ Honorable Robert N. Chatigny
                                                                  'l bert N. Chatigny, United
                                                                   Date: August 7, 2019
Page 3 of 4

                                   CONDITIONS OF SUPERVISED RELEASE
In addition to the Standard Conditions listed below, the following indicated ( •) Mandatory Conditions are imposed:
                                                      MANDATORY CONDITIONS
(I) You must not commit another federal, state or local crime.
(2) You must not unlawfully possess a controlled substance.
(3) You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
       from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
           D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
           substance abuse. (check if applicable)
(4) • You must cooperate in the collection of DNA as directed by the probation officer. (check         if applicable)
(5)   •   You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which you reside,
           work, are a student, or were convicted of a qualifying offense. (check if applicable)
(6)   •   You must participate in an approved program for domestic violence. (check   if applicable)
(7) • You must make restitution in accordance with 18 U.S.C.§§ 3663 and 3663A or ·any otheJ statute authorizing a sentence of
       restitution. (check if applicable)
                                                STANDARD CONDITIONS
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

(1)  You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
     release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
     time frame.
(2) After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
     and when you must report to the probation officer, and you must report to the probation officer as instructed.
(3) You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
     from the court or the probation officer.
(4) You must answer truthfully the questions asked by your probation officer.
(5) You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
     notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
     officer within 72 hours of becoming aware of a change or expected change.
(6) You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
     officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
(7) You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
     from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer
     excuses you from doing so. lfyou plan to change where you work or anything about your work (such as your position or your
     job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at
     least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours of becoming aware of a change or expected change.
(8) You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
     convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of
     the probation officer.
(9) If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
(10) You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
     that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
     nunchakus or tasers).
(11) You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
     without first getting the permission of the court.
Page 4 of 4

(12) You must follow the instructions of the probation officer related to the conditions of supervision.



Upon a finding of a violation of supervised release, I understand that the court may ( 1) revoke supervision and
impose a term of imprisonment, (2) extend the term of supervision, and/or (3) modify the conditions of
supervision.
These conditions have been read to me. I fully understand the conditions and have been provided a copy of
them.

       (Signed)
                  -------------------
                  Defendant                                                                         Date



                    U.S. Probation Officer/Designated Witness                                       Date




CERTIFIED AS A TRUE COPY ON THIS DATE:
                                                                   - - - - - - -- - -
By:
      - - - - - - -- - - - - -
      Deputy Clerk




RETURN
I have executed this judgment as follows:

Defendant delivered on - -- - - - - to - - - -- -- - - --                                   - --      a
_ __ _ _ _ __ _ _ _ _, with a certified copy of this judgment.




                                                                                                      Brian Taylor
                                                                                              Acting United States Marshal

                                                                               By
                                                                                                      Deputy Marshal
